Citation Nr: 1738202	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to service-connected residuals of right knee injury with mild, chronic, osteoarthritis.

2. Entitlement to service connection for a bilateral ankle condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1981, and in the Army Reserves from January 1987 to July 1988, and from November 1990 to November 1990.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1. The most probative evidence of record shows that osteoarthritis of the left knee was not manifested during service, within one year after service, or otherwise shown to be a result of active military service, and is not proximately due to, or aggravated by the Veteran's service-connected right knee disorder.

2. The most probative evidence of record shows that a bilateral ankle condition was not manifested during service or within one year after service, and such disorder is not otherwise shown to be a result of active military service.

CONCLUSIONS OF LAW

1. The criteria for establishing service connection for osteoarthritis of the left knee, to include as secondary to the Veteran's service-connected right knee disorder, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2016).

2. The criteria for establishing service connection for a bilateral ankle condition have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease, resulting in disability, was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a)-(b).  In order to prevail on the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus, or link, between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 9 (1990).

 Osteoarthritis of the left knee

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of her appeal. These records contain a diagnosis of bilateral knee joint osteoarthritis, variously diagnosed as degenerative arthritis. Service treatment records (STRs) indicate an in-service injury (January 1987- endorsed painful or "trick" joints or loss of movement to any joint; March 1987 - Profile limited running during physical training (PT); December 1987- complained of left knee pain with "crackle"; and June 1989 Report of Medical History - endorsed swollen or painful joints). However, the remaining inquiry is whether the evidence demonstrates the incurrence of osteoarthritis of the left knee in service, as a result of service, or due to the Veteran's service-connected right knee disorder. Upon review of the evidence, the Board concludes that the evidence of record is against a finding that the Veteran's left knee condition is related to her military service or to her service-connected right knee disorder.

An October 1996 private treatment note documented the Veteran's history of left knee pain with 1+ edema and swelling. An April 1999 magnetic resonance imaging (MRI) revealed joint effusion, mild to moderate. There was no significant abnormality noted otherwise and the cruciate ligaments, menisci and collateral ligaments appeared intact. In May 1999, the Veteran was referred to a rehabilitation center for left knee strengthening and stretching. During the initial evaluation, the Veteran reported pain with sitting and standing. The Veteran also reported left knee instability, crepitus, and that her left knee would "lock" and "give out."

In September 2008, the Veteran was afforded a VA examination. The examiner diagnosed the Veteran with mild chronic osteoarthritis of the bilateral knees. The examination report indicated left knee crepitus, tenderness, and painful movement. The Veteran reported that she fell while running during in-service training and injured her knees. The Veteran also revealed that she underwent orthoscopic surgery to her right knee in June 2006. X-ray images revealed mild, chronic osteoarthritis of the bilateral knees. There was no evidence of fractures, dislocations, or significant joint effusions. VA granted service connection for a right knee disorder in a December 2008 rating decision, in which this current appeal is based upon.  

VA treated the Veteran for left knee pain in July 2011. The Veteran reported that she injured her knee during a fall. The Veteran was diagnosed with a soft tissue injury. The examiner noted that the Veteran was able to bear weight on her left knee and had a slight improvement in pain and function. The Veteran had full range of motion and there was no effusion to warrant further imaging of the left knee. 

In several statements, including a September 2011 VA Form-9, the Veteran claimed that she injured her left knee due to imbalance caused by her service-connected right knee. 

In December 2015, the Veteran underwent left knee arthroscopic meniscal repair. In subsequent follow-up examinations, the Veteran complained of residual symptoms of pain, weakness, and swelling. VA treatment records indicate that the Veteran has continued treatment for left knee pain through the present. 

A November 2016 knee and lower leg VA examination resulted in the Veteran's bilateral knee joint osteoarthritis and degenerative arthritis. The Veteran reported that she injured her left knee during a fall during service, presented to sick call, and was told to ice her knee and rest. The Veteran reported that she was treated with nonsteroidal anti-inflammatory drugs (NSAIDs). During the November 2016 examination, the Veteran complained of constant pain and swelling of her left knee. The left knee range of motion (ROM) was flexion to 120 degrees and extension to 0 degrees.   

Pain was noted on palpation, but pain did not result in/cause functional loss. There was no pain on weight bearing, no joint instability, and no objective evidence of crepitus. The examiner opined that the Veteran's osteoarthritis of the left knee was not incurred in or related to her military service. The examiner's rational was that the 1999 MRI of the left knee revealed effusion, mild to moderate, with no significant abnormality noted with the cruciate, ligaments, menisci, or collateral ligaments. The examiner emphasized that the Veteran was diagnosed with effusion in 1999; however, there was no evidence of degenerative joint disease or other abnormality at that time. The examiner further opined that the Veteran is overweight and has a history of being overweight, which increased the likelihood of stress to weight-bearing joints such as the knee joints. The examiner determined that there was no evidence to support a diagnosis of a chronic left knee condition during service. Based on that rationale, the examiner also opined that it is less likely than not that the Veteran's left knee condition was caused by or aggravated by her service-connected right knee disorder.  

In a January 2017 NOD, the Veteran claimed that her left knee condition and orthoscopic surgery was due to the "extra strain for compensating for her right knee condition." During the March 2017 hearing, the Veteran testified that she injured her knees after she fell during training in service. The Veteran reiterated that "wear and tear from supporting [her] right knee caused damage to her [left] knee." 

Upon reviewing the record evidence, the Board affords significant probative value to the November 2016 medical opinion. It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). The medical opinion in this appeal is supported by adequate rationale and speaks to the question at hand, whether the Veteran's osteoarthritis of the left knee is related to her military service or to her service-connected right knee disorder. As such, the November 2016 medical opinion is persuasive in the Board's finding that service-connection is not warranted in the instant appeal. 

Most notably, the November 2016 VA examiner attributed the Veteran's currently diagnosed left knee osteoarthritis to the Veteran's weight. The examiner explained that the Veteran is overweight and has a history of being overweight, which increased the likelihood of stress to weight-bearing joints such as the knee joints. The examiner noted that a 1999 MRI of the Veteran's left knee revealed effusion, mild to moderate, with no significant abnormality noted with the cruciate, ligaments, menisci, or collateral ligaments. According to the examiner, the Veteran was diagnosed with effusion in 1999; however, there was no evidence of degenerative joint disease or other abnormality at that time. Additionally, the examiner opined that the Veteran's osteoarthritis is not attributable to her service-connected right knee conditions for the reasons stated above.

The Board acknowledges the Veteran's assertions that her osteoarthritis of the left knee is due to a fall in-service. Lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The Veteran testified that she was "running during PT formation, tripped, and landed on both knees." In addition, December 1987 STRs indicate that the Veteran received a 21-day Profile and was later treated for left knee pain with a "crackle."  The Board recognizes that competent medical evidence can be provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159 (a)(1). As to the etiology of the Veteran's current osteoarthritis of the left knee, the Veteran lacks the medical expertise and specialized knowledge to determine the nexus or relationship of her diagnosed osteoarthritis of the left knee to her military service, including any determination that symptoms experienced over the years since service are related to in-service symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007). Thus, the Board affords little probative weight to the Veteran's opinion that her osteoarthritis of the left knee is related to her period of service, to include the 1987 Profile that limited the Veteran's PT activities.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  

As demonstrated in this appeal, the mere fact of an in-service injury is not enough.  Rather, there must be a chronic disability resulting from that injury.  Any manifestation of left knee pain does not necessarily permit service connection of osteoarthritis of the left knee shown as a clear cut clinical entity at some later date.  See 38 C.F.R. § 3.303(b).  The November 2016 VA examiner found that there is insufficient probative evidence to link the Veteran's current osteoarthritis of the left knee to symptoms she contends she experienced in service.  Accordingly, service connection is not warranted on a direct basis or as secondary to the Veteran's service-connected residuals of right knee injury with mild, chronic, osteoarthritis.

The medical evidence also indicated that the Veteran did not seek treatment for a left knee condition until 1996, several years after her separation from service. The most probative evidence of record indicates that the Veteran's diagnosed osteoarthritis of the left knee did not manifest to a compensable degree within the one year presumptive period after separation. Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by the other more probative medical evidence of record. See Madden v. Gober, 125 F.3d 1477, 1481(1997) (finding the Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that service connection for the Veteran's currently diagnosed osteoarthritis of the left knee is warranted on a presumptive basis or continuity of symptomatology theory of entitlement and must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, surpa.



Bilateral ankle condition

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of her appeal. These records contain a diagnosis of bilateral ankle degenerative arthritis. STRs indicate an in-service injury (July 1977- diagnosed with weak ankles, right ankle swelling, prescribed an ace bandage wrap; August 1977 - diagnosed with ankle strain; March 1987- diagnosed with left ankle strain and issued a Profile that limited PT activities; and a June 1989 Report of Medical History - endorsed swollen or painful joints). However, the remaining inquiry is whether the evidence demonstrates the incurrence of bilateral ankle degenerative arthritis in service or as a result of service. Upon review of the evidence, the Board concludes that the evidence of record is against a finding that the Veteran's bilateral ankle condition is related to her military service.

A February 1998 left ankle x-ray did not reveal fractures or dislocations. The Veteran's soft tissues were unremarkable. In December 2005, the Veteran was treated for right ankle pain after a fall. The Veteran purportedly fell off some steps and landed on her hand and ankle.  An April 2006 right foot and ankle x-ray was normal. In a November 2007 statement, the Veteran claimed that her bilateral ankle condition was due to running in combat boots in service. A September 2008 x-ray of the Veteran's ankles was also normal. An October 2008 VA treatment record indicates that the Veteran had 3+ edema in her legs and ankles. The Veteran submitted a VA Form-9 in September 2011, in which she claimed that her ankles were limited in motion due to injury and wear and tear related to knee instability. The Veteran also claimed that she injured her ankle after she stepped off a curb. 

The Veteran was diagnosed with acute right ankle sprain in August 2012. An x-ray was negative for fracture; however, it revealed an old avulsion injury and likely fasciitis. 

A November 2016 VA examiner diagnosed the Veteran with bilateral ankle degenerative arthritis. The Veteran reported that she stepped off a curve in 1986 and "tore ligaments." The Veteran complained of pain, cramps, swelling, and limited range of motion. ROM testing revealed bilateral dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees. There was no evidence of pain on weight-bearing, no evidence of crepitus, and no bilateral ankle instability. The examination revealed mild lateral malleolus tenderness likely due to degenerative arthritis bilaterally. The Veteran's muscle strength was 5/5. The examiner opined that it was less likely than not that the Veteran's bilateral ankle degenerative arthritis was incurred in or caused by military service. The rationale was that degenerative arthritis is a condition of aging. However, trauma or surgery may increase the likelihood of arthritis. Although the Veteran experienced ankle sprains which involve muscles, tendons, or ligaments during service, there was no evidence of an injury to the bone or joint spaces. The examiner further opined that the Veteran is overweight and being overweight places extra stress on a weight-bearing joint such as the ankles and knees, increasing the likelihood of degenerative arthritis. The examiner explained that grade I sprains are acute and resolve in a matter of weeks. The Board notes that he Veteran was diagnosed with ankle strain during service in  August 1977 and in March 1987.    

The Veteran testified that she could not walk due to her left knee condition which caused her to fall and twist her ankle. The Veteran also testified that she "hurt her knees and ankle at the same time." The Veteran testified that she had instability in her ankles and a torn ligament. The Veteran testified that was not treated for a bilateral ankle condition, had intermittent swelling, used a cane, and self-medicated. 

Upon review of the evidence, the Board affords significant probative value to the November 2016 medical opinion. See Sklar, supra. The medical opinion is supported by adequate rationale and speaks to the question at hand, whether the Veteran's bilateral ankle degenerative arthritis is related to her military service. The November 2016 VA examiner attributed the Veteran's currently diagnosed bilateral ankle degenerative arthritis to a natural "condition of aging" and to the Veteran's weight. The examiner considered the Veteran's in-service bilateral ankle sprains; however, the examiner noted that grade I sprains are acute and resolve in a matter of weeks. 

The Board acknowledges the Veteran's assertions that her bilateral ankle condition is due to a fall in service, left knee instability, and running in combat boots during service. Lay persons are competent to provide opinions on some medical issues. See Kahana, supra. As to the etiology of the Veteran's current bilateral ankle degenerative arthritis, the Veteran lacks the medical expertise and specialized knowledge to determine the nexus or relationship of her diagnosed bilateral ankle condition to her military service including the determination that symptoms experienced over the years since service are related to in-service symptoms. See Layno; Barr, supra. Thus, the Board affords little probative weight to the Veteran's opinion that her bilateral ankle condition is related to her period of service, to include in-service bilateral ankle sprains and a 1987 Profile that limited the Veteran's PT activities.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  

As demonstrated in this appeal, the mere fact of an in-service injury is not enough.  Rather, there must be a chronic disability resulting from that injury.  Any manifestation of bilateral ankle pain or instability does not necessarily permit service connection of bilateral ankle degenerative arthritis shown as a clear cut clinical entity at some later date.  See 38 C.F.R. § 3.303(b).  The November 2016 VA examiner found that there is insufficient probative evidence to link the Veteran's current bilateral ankle degenerative arthritis to symptoms she contends she experienced in service.  Accordingly, service connection is not warranted on a direct basis. 

The medical evidence also indicated that the Veteran did not seek treatment for a bilateral ankle condition until 1998, several years after her separation from service. The most probative evidence of record indicates that the Veteran's diagnosed bilateral ankle degenerative arthritis did not manifest to a compensable degree within the one year presumptive period after separation. See Madden, supra. Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that service connection for the Veteran's currently diagnosed bilateral ankle degenerative arthritis is warranted on a presumptive basis or continuity of symptomatology theory of entitlement and must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, surpa.


ORDER

Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to service-connected residuals of right knee injury with mild, chronic, osteoarthritis is denied. 

Entitlement to service connection for bilateral ankle condition is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


